Citation Nr: 1434700	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In those decisions, the RO denied entitlement to reopening of a claim for service connection for right knee disability and entitlement to service connection for left knee disability and right ear hearing loss disability. 

Jurisdiction over this case was subsequently transferred to the VARO in Los Angeles, California, and that office forwarded the appeal to the Board.

In June 2010 the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

This case was processed using the Veterans Benefits Management System (VBMS).  There are also duplicative documents found in the Virtual VA file.  

The issues of entitlement to service connection for right and left knee disorders, and a right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision VA denied the Veteran's application to reopen his claim for entitlement to service connection for a right knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the application to reopen the claim for entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the March 2002 decision is new and material and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the claim of entitlement to service connection for a right knee disorder is being reopened and remanded for further development.  To the extent that the Board is entering a decision to reopen the claim, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to reopen the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2013).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's October 1985 entrance examination contains a notation that he had prior right knee surgery, which was indicated to be in 1984.  The Veteran's right knee is therefore not presumed to have been in sound condition at the time of entry into service.  Hence, the issue is whether the preexisting right knee disorder was aggravated by service and whether he has a current right knee disability related to such aggravation.  38 U.S.C.A. § 1111 (veterans are presumed sound except as to defects noted at entry into service).  

The basis for the March 2002 and prior denials was a lack of evidence of aggravation of the preexisting right knee disability.  The service treatment records contain notations of right knee symptoms and a diagnosis of retropatellar pain syndrome, but the December 1988 medical evaluation board examination at the time of separation did not indicate any right knee disorder.

The evidence received since the March 2002 denial includes a September 2009 note from Dr. Pepitone, the Veteran's treating physician, who wrote that the Veteran had right knee surgery in 1984, and that his military service exacerbated the right knee problems.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted.



ORDER

The claim of entitlement to service connection for a right knee disorder is reopened.  


REMAND

In light of the fact that the appellant's claim of entitlement to service connection for a right knee disorder has been reopened, the Board finds that a VA examination is in order to address whether his preexisting right knee disorder was permanently aggravated while he served on active duty. 

Further, in June 2013 VA denied entitlement to service connection for left knee and right ear hearing loss disabilities.  In July 2013, the Veteran filed a notice of disagreement as to both of these determinations, but no statement of the case has yet been issued.  Where, as here, a veteran files a timely notice of disagreement, and VA has not issued a statement of the case, a remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee disorder that is not part of the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, access to the Veteran's claims file, Virtual VA file, and VBMS file must be made available to an orthopedist for review.  Following that review the orthopedist must opine whether reasonable orthopedists could differ in answering the question, "Were the appellant's preexisting right knee surgical residuals aggravated during his active duty service?"  "Aggravation" is defined as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If the reviewing orthopedist concludes that reasonable orthopedists could only conclude that the preexisting right knee disorder was not aggravated in-service, please explain why.  If the examiner believes that some reasonable orthopedists could conclude that the preexisting right knee disorder was aggravated in service, please explain why.  The reviewing orthopedist must discuss the September 2009 note from Dr. Pepitone.
 
3.  The RO must ensure that the report is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue of entitlement to service connection for a right knee disorder.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

5.  Issue a statement of the case as to the issues of entitlement to service connection for a left knee disability and a right ear hearing loss disability.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


